DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020, 01/21/2022, 02/18/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10, 12, 19 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2007/0017984 A1 Mountz et al..


Regarding claim 1, Mountz teachers a computer-implemented method for controlling shelf transporting within a warehouse (Mountz Abstract, inventory system including mobile drive unit), 
the warehouse being set with shelf storage spaces storing shelves (Mountz Para. [0037] inventory storage spaces, 90, as seen in Fig. 2), 
picking stations comprising a first picking station and a second picking station (Mounts Para. [0037] inventory stations, 50a-h, as seen in Fig. 2, help facilitate input and removal from the inventory space), 
a first buffer storage space set corresponding to the first picking station, and a second buffer storage space set corresponding to the second picking station (Mountz Para. [0038-0039] each inventory station comprises an associated queue, 80a-h, which allows for inventory holders to rest until the inventory station is ready to process the request), 
each buffer storage space set comprising a first buffer storage space and a second buffer storage space, the second buffer storage space in the first buffer storage space set being set around the first picking station, and the second buffer storage space in the second buffer storage space set being set around the second picking station (Mountz Para. [0038-0039] each inventory station comprises an associated queue, 80a-h, which allows for inventory holders to rest until the inventory station is ready to process the request, each location may comprise multiple resting positions before inventory station), the method comprising: 
receiving first task information from a task server, the first task information comprising an identifier of a shelf in the shelf storage spaces and an identifier of the first picking station for processing the first task information (Mountz Para. [0032-0034] the management module is used to control inventory requests, they select a particular drive unit, inventory and stock locations, based on identifying marker); 
determining, based on the identifier of the shelf, a position of a shelf storage space storing the shelf as a starting position (Mountz Para. [0034-0035] using an identifier associated with the selected component, the inventory holder contain identifier; Para. [0111] maintains a map of the location of the inventory holder within the storage area); 
determining, based on the identifier of the first picking station, a position of a first buffer storage space in the first buffer storage space set corresponding to the first picking station as an end position (Mountz Para. [0034-0035] using an identifier associated with the selected component, the inventory holder contain identifier; Para. [0111] maintains a map of the location of the inventory holder within the storage area); 
generating first transporting information, based on the determined starting position and end position (Mountz Para. [0042] management module is able to determine the best path from one location to another); 
sending the first transporting information to an automated guided vehicle (AGV), so that the AGV transports the shelf from the position of the shelf storage space storing the shelf to the position of the first buffer storage space in the first buffer storage space set (Mountz Para. [0049] the management module selects a mobile drive unit to complete the task).

Regarding claim 8, Mountz teaches the method according to claim 1, wherein the AGV comprises a first AGV traveling between the shelf storage spaces and buffer storage spaces in the buffer storage space sets (Mountz Para. [0032-0034] the management module is used to control inventory requests, they select a particular drive unit, inventory and stock locations, based on identifying marker); 
and before sending transporting information to the AGV, the method further comprises: 
determining whether one of a starting position and an end position in the transporting information is a position of a shelf storage space (Mountz Para. [0034-0035] using an identifier associated with the selected component, the inventory holder contain identifier; Para. [0111] maintains a map of the location of the inventory holder within the storage area); 
and sending the transporting information to the first AGV, in response to determining that one of the starting position and the end position in the to-be- sent transporting information is the position of the shelf storage space (Mountz Para. [0049] the management module selects a mobile drive unit to complete the task).  

Regarding claim 9, Mountz teaches the method according to claim 8, wherein the AGV further comprises a second AGV that travels between buffer storage spaces (Mountz Para. [0037] the mobile drive unit may move the holder from one inventory station 50, to another inventory station, before being placed in inventory station, the holder waits in a queue 80; Para. [0061] multiple mobile drive units are present, and anyone may be selected); and the method further comprises: sending the transporting information to the second AGV, in response to determining that the starting position and the end position in the to-be-sent transporting information are positions of the buffer storage spaces (Mountz Para. [0049] the management module selects a mobile drive unit to complete the task).  

Regarding claim 10, Mountz teaches the method according to claim 1, wherein task information sent by the task server to a server comprises warehouse-in task information and warehouse-out task information, the picking stations set in the warehouse comprise a warehouse-in picking station for processing the warehouse-in task information and a warehouse-out picking station for processing the warehouse-out task information (Mountz Para. [0029] the flow of inventory may be inflow of out of the warehouse, both are controlled by the management module); 
and the method further comprises: 
determining a number of AGV in the warehouse, a number of the warehouse-in picking station, and a number of the warehouse-out picking station (Mountz Para. [0059-0061, there are multiple stations, inventory locations, and moving units throughout, and all are management with a management module); 
in response to determining that a ratio of the number of the AGV to a sum of the number of the warehouse-in picking station and the number of the warehouse-out picking station is greater than a first preset value, determining a number of the first AGV traveling between the shelf storage spaces and the 6 157188.00113/127641178v.1buffer storage spaces and a number of the second AGV traveling between the buffer storage spaces based on a ratio of the (Mountz Para. [0056] the inventory management system is able to determine the amount of stations and vehicles available); 
and in response to determining that the ratio of the number of the AGV to the sum of the number of the warehouse-in picking station and the number of the warehouse-out picking station is less than the first preset value, selecting AGV of a number equal to the sum of the number of the warehouse-in picking station and the number of the warehouse-out picking station as the second AGV traveling between the buffer storage spaces, and allocating the selected AGV  to the warehouse-in picking station and the warehouse-out picking station (Mountz Para. [0064] the management tool, combined with inventory information may determine if there are more station than vehicles, and may prioritize tasks to vehicles).

Regarding claim 12, Mountz teaches an apparatus for controlling shelf transporting (Mountz Abstract, inventory system including mobile drive unit), the apparatus comprising: 
at least one processor (Mountz Para. [0028] the entire system is being implemented on a computer system); 
and a memory storing instructions (Mountz Para. [0028] the entire system is being implemented on a computer system), the instructions when executed by the at least one processor, causing the at least one processor to perform operations for controlling shelf transporting within a warehouse (Mountz Abstract, inventory system including mobile drive unit), the warehouse being set with shelf storage spaces storing shelves, (Mountz Para. [0037] inventory storage spaces, 90, as seen in Fig. 2; inventory stations, 50a-h, as seen in Fig. 2, help facilitate input and removal from the inventory space), a first buffer storage space set corresponding to the first picking station, and a second buffer storage space set corresponding to the second picking station (Mountz Para. [0038-0039] each inventory station comprises an associated queue, 80a-h, which allows for inventory holders to rest until the inventory station is ready to process the request), each buffer storage space set comprising a first buffer storage space and a second buffer storage space, the second buffer storage space in the first buffer storage space set being set around the first picking station, and the second buffer storage space in the second buffer storage space set being set around the second picking station (Mountz Para. [0038-0039] each inventory station comprises an associated queue, 80a-h, which allows for inventory holders to rest until the inventory station is ready to process the request, each location may comprise multiple resting positions before inventory station), 
the operations comprising: 
receiving first task information from a task server, the first task information comprising an identifier of a shelf in the shelf storage spaces and an identifier of a-the first picking station for processing the first task information (Mountz Para. [0032-0034] the management module is used to control inventory requests, they select a particular drive unit, inventory and stock locations, based on identifying marker); 
determining, based on the identifier of the shelf, a position of a shelf storage space storing the shelf as a starting position (Mountz Para. [0034-0035] using an identifier associated with the selected component, the inventory holder contain identifier; Para. [0111] maintains a map of the location of the inventory holder within the storage area); 
determining, based on the identifier of the first picking station, a position of a first buffer storage space in the first buffer storage space set corresponding to the first picking station as an end position (Mountz Para. [0034-0035] using an identifier associated with the selected component, the inventory holder contain identifier; Para. [0111] maintains a map of the location of the inventory holder within the storage area); 
generating first transporting information, based on the determined starting position and end position (Mountz Para. [0042] management module is able to determine the best path from one location to another); 
sending the first transporting information to an automated guided vehicle (AGV), so that the AGV transports the shelf from the position of the shelf storage space storing the shelf to the position of the first buffer storage space in the first 8 157188.00113/127641178v.1buffer storage space set corresponding to the first picking station (Mountz Para. [0049] the management module selects a mobile drive unit to complete the task).  

Regarding claim 19, Mountz teaches the apparatus according to claim 12, wherein the AGV comprises a first AGV traveling between the shelf storage spaces and buffer storage spaces in the buffer storage space sets (Mountz Para. [0032-0034] the management module is used to control inventory requests, they select a particular drive unit, inventory and stock locations, based on identifying marker); and 11 157188.00113/127641178v.1the operations further comprise: determining whether one of a starting position and (Mountz Para. [0034-0035] using an identifier associated with the selected component, the inventory holder contain identifier; Para. [0111] maintains a map of the location of the inventory holder within the storage area); and sending the transporting information to the first AGV, in response to determining that one of the starting position and the end position in the to-be- sent transporting information is the position of the shelf storage space (Mountz Para. [0049] the management module selects a mobile drive unit to complete the task).

Regarding claim 24, Mountz teaches a non-transitory computer readable medium, storing a computer program thereon, the program, when executed by a processor (Mountz Abstract, inventory system including mobile drive unit), cause the process to implement operations for controlling shelf transporting within a warehouse, the warehouse being set with shelf storage spaces storing shelves (Mountz Para. [0037] inventory storage spaces, 90, as seen in Fig. 2), picking stations comprising a first picking station and a second picking station (Mounts Para. [0037] inventory stations, 50a-h, as seen in Fig. 2, help facilitate input and removal from the inventory space), a first buffer storage space set corresponding to the first picking station, and a second buffer storage space set corresponding to the second picking station (Mountz Para. [0038-0039] each inventory station comprises an associated queue, 80a-h, which allows for inventory holders to rest until the inventory station is ready to process the request), each buffer storage space set comprising a first buffer storage space and a second buffer storage space, the second buffer storage space in the first (Mountz Para. [0038-0039] each inventory station comprises an associated queue, 80a-h, which allows for inventory holders to rest until the inventory station is ready to process the request, each location may comprise multiple resting positions before inventory station), wherein the operations comprise: receiving first task information from a task server, the first task information comprising an identifier of a shelf in the shelf storage spaces and an identifier of the first picking station for processing the first task information (Mountz Para. [0032-0034] the management module is used to control inventory requests, they select a particular drive unit, inventory and stock locations, based on identifying marker); determining, based on the identifier of the shelf, a position of a shelf storage space storing the shelf as a starting position (Mountz Para. [0034-0035] using an identifier associated with the selected component, the inventory holder contain identifier; Para. [0111] maintains a map of the location of the inventory holder within the storage area); determining, based on the identifier of the first picking station, a position of a first buffer storage space in the first buffer storage space set corresponding to the first picking station as an end position (Mountz Para. [0034-0035] using an identifier associated with the selected component, the inventory holder contain identifier; Para. [0111] maintains a map of the location of the inventory holder within the storage area); 12 157188.00113/127641178v.1generating first transporting information, based on the determined starting position and end position (Mountz Para. [0042] management module is able to determine the best path from one location to another); sending the first (Mountz Para. [0049] the management module selects a mobile drive unit to complete the task).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 11, 13-18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0017984 A1 Mountz et al. in view of CN 104555222 A Zhang et al.

Regarding claim 2, Mountz teaches the method according to claim 1, wherein the method further comprises: 
during the shelf being stored into the first buffer storage space in the first buffer storage space set corresponding to the first picking station, 
generating an instruction to instruct the AGV to transport the shelf from the first buffer storage space in the first buffer storage space set corresponding to the first picking station to a second buffer storage space in the second buffer storage space set (Mountz Para. [0037] the mobile drive unit may move the holder from one inventory station 50, to another inventory station, before being placed in inventory station, the holder waits in a queue 80), 
in response to determining that second task information comprising the identifier of the shelf and an identifier of the second picking station is received (Mountz Para. [0089-0090] the management module may calculate usefulness values, to determine the best fit and may change the path of know inventory holder by the mobile drive unit to the stations). 
Mountz fails to explicitly disclose a priority of the second task information is higher than a priority of the first task information.
Zhang is in the field of AGV use in storage systems (Zhang Summary Para. 1, AGV use for storage systems) and teaches a priority of the second task information is higher than a priority of the first task information (Zhang (1) Task Scheduling, Paras. 1-6, different tasks in a warehouse system are assigned based on a priority and sent to AGV). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Mountz with the task prioritization of Zhang. The motivation for doing so would be to complete the tasks with the highest urgency and importance of tasks (Zhang (1) Task Scheduling Para. 1).

Regarding claim 3, modified Mountz teaches the method according to claim 2, wherein the generating an instruction to instruct the AGV to transport the shelf from the first buffer storage space in the first buffer storage space set corresponding to the first picking station to a second buffer storage space in the second buffer storage space set (Mountz Para. [0037] the mobile drive unit may move the holder from one inventory station 50, to another inventory station, before being placed in inventory station, the holder waits in a queue 80), comprises:  
determining, during the shelf being stored into the first buffer storage space in the first buffer storage space set corresponding to the first picking station, whether the second task information comprising the identifier of the shelf is received from the task server, wherein the second task information further comprises the identifier of the second picking station for processing the second task information (Mountz Para. [0089-0090] the management module may calculate usefulness values, to determine the best fit and may change the path of know inventory holder by the mobile drive unit to the stations); 
in response to determining that the second task information is received (Mountz Para. [0089-0090] the management module may calculate usefulness values, to determine the best fit and may change the path of know inventory holder by the mobile drive unit to the stations); 
determining the position of the first buffer storage space in the first buffer storage space set corresponding to the first picking station as a starting position, and determining, based on the identifier of the second picking station, a position of the second buffer storage space in the second buffer storage space set corresponding to the second picking station as an end position (Mountz Para. [0037] the mobile drive unit may move the holder from one inventory station 50, to another inventory station, before being placed in inventory station, the holder waits in a queue 80); 
(Mountz Para. [0037] the mobile drive unit may move the holder from one inventory station 50, to another inventory station, before being placed in inventory station, the holder waits in a queue 80); 
and sending the second transporting information to the AGV (Mountz Para. [0037] the mobile drive unit may move the holder from one inventory station 50, to another inventory station, before being placed in inventory station, the holder waits in a queue 80).
Mountz fails to explicitly disclose determining whether the priority of the second task information is higher than the priority of the first 3 157188.00113/127641178v.1task information; in response to determining that the priority of the second task information is higher than the priority of the first task information. 
Zhang teaches determining whether the priority of the second task information is higher than the priority of the first 3 157188.00113/127641178v.1task information; in response to determining that the priority of the second task information is higher than the priority of the first task information (Zhang (1) Task Scheduling, Paras. 1-6, different tasks in a warehouse system are assigned based on a priority and sent to AGV). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Mountz with the task prioritization of Zhang. The motivation for doing so would be to complete the tasks with the highest urgency and importance of tasks (Zhang (1) Task Scheduling Para. 1).



Regarding claim 4, modified Mountz teaches the method according to claim 3, wherein the method further comprises: determining the position of the first buffer storage space in the first buffer storage space set corresponding to the first picking station as the starting position, determining a position of a second buffer storage space in the first buffer storage space set corresponding to the first picking station as the end position, and generating third transporting information based on the determined starting position and the end position; and sending the third transporting information to the AGV (Mountz Para. [0037] the mobile drive unit may move the holder from one inventory station 50, to another inventory station, before being placed in inventory station, the holder waits in a queue 80; Para. [0034-0035] using an identifier associated with the selected component, the inventory holder contain identifier; Para. [0111] maintains a map of the location of the inventory holder within the storage area).  
Mountz fails to explicitly disclose in response to determining that the second task information is not received or the priority of the second task information is lower than the priority of the first task information. 
Zhang teaches in response to determining that the second task information is not received or the priority of the second task information is lower than the priority of the first task information (Zhang (1) Task Scheduling, Paras. 1-6, different tasks in a warehouse system are assigned based on a priority and sent to AGV). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Mountz with the task prioritization of Zhang. The motivation for (Zhang (1) Task Scheduling Para. 1).

Regarding claim 5, modified Mountz teaches the method according to claim 4, wherein the method further comprises: 
in response to determining that information of completing task processing is received from a picking terminal (Mountz Para. [0082-0083] completion of task is recorded by management module), determining whether third task information comprising the identifier of the shelf is received from the task server during the shelf being stored into the second buffer storage space in the first buffer storage space set corresponding to the first picking station, wherein the information of completing the task is sent by the picking terminal after completing the processing of the first task information, and the third task information further comprises an identifier of a third picking station for processing the third task information (Mountz Para. [0037] the mobile drive unit may move the holder from one inventory station 50, to another inventory station, before being placed in inventory station, the holder waits in a queue 80; Para. [0034-0035] using an identifier associated with the selected component, the inventory holder contain identifier; Para. [0111] maintains a map of the location of the inventory holder within the storage area); 4 
157188.00113/127641178v.1in response to determining that the third task information is received, determining the position of the second buffer storage space in the first buffer storage space set corresponding to the first picking station as a starting position, and determining, based on the identifier of the third picking station, a position of a first buffer storage space in a (Mountz Para. [0037] the mobile drive unit may move the holder from one inventory station 50, to another inventory station, before being placed in inventory station, the holder waits in a queue 80; Para. [0034-0035] using an identifier associated with the selected component, the inventory holder contain identifier; Para. [0111] maintains a map of the location of the inventory holder within the storage area).  

Regarding claim 6, modified Mountz teaches the method according to claim 5, wherein the method further comprises: 
in response to determining that the third task information is not received, determining the position of the second buffer storage space in the first buffer storage space set corresponding to the first picking station as a starting position, determining the position of the first buffer storage space in the first buffer storage space set corresponding to the first picking station as an end position, and generating fifth transporting information based on the determined starting position and end position; and sending the fifth transporting information to the AGV (Mountz Para. [0037] the mobile drive unit may move the holder from one inventory station 50, to another inventory station, before being placed in inventory station, the holder waits in a queue 80; Para. [0034-0035] using an identifier associated with the selected component, the inventory holder contain identifier; Para. [0111] maintains a map of the location of the inventory holder within the storage area).  

Regarding claim 7, modified Mountz teaches the method according to claim 6, wherein the method further comprises: determining, during the shelf being stored into the first buffer storage space in the first buffer storage space set corresponding to the first picking station, whether fourth task information comprising the identifier of the shelf is received; in response to determining that the fourth task information is not received, determining the position of the first buffer storage space in the first buffer storage space set corresponding to the first picking station as a starting position, determining the position of the shelf storage space storing the shelf as an end position, and generating sixth transporting information based on the determined starting position and end position; and sending the sixth transporting information to the AGV (Mountz Para. [0037] the mobile drive unit may move the holder from one inventory station 50, to another inventory station, before being placed in inventory station, the holder waits in a queue 80; Para. [0034-0035] using an identifier associated with the selected component, the inventory holder contain identifier; Para. [0111] maintains a map of the location of the inventory holder within the storage area).

Regarding claim 11, modified Mountz teaches the method according to claim 5, wherein each buffer storage space set comprises at least one the first buffer storage space (Mountz Para. [0037] the mobile drive unit may move the holder from one inventory station 50, to another inventory station, before being placed in inventory station, the holder waits in a queue 80); in response to determining that there is the picking station meeting the condition, determining the position of the second buffer storage space in the first buffer storage space set corresponding to the first picking station as a starting position, determining a position of a first buffer storage space in a buffer storage space set corresponding to the picking station meeting the condition as an end position, and generating seventh transporting information based on the determined starting position and end position; and sending the seventh transporting information to the AGV (Mountz Para. [0037] the mobile drive unit may move the holder from one inventory station 50, to another inventory station, before being placed in inventory station, the holder waits in a queue 80; Para. [0034-0035] using an identifier associated with the selected component, the inventory holder contain identifier; Para. [0111] maintains a map of the location of the inventory holder within the storage area).
Mountz fails to explicitly disclose the method further comprises: 
in response to determining that the third task information is not received, determining whether there is an idle first buffer storage space in the first buffer storage space set corresponding to the first picking station; 
in response to determining that there is no idle first buffer storage space, determining whether there is a picking station in the warehouse meeting a condition as follows: 
a number of idle first buffer storage spaces in a buffer storage space set corresponding to the picking station is greater than a second preset value.
Zhang teaches the method further comprises: 

in response to determining that there is no idle first buffer storage space, determining whether there is a picking station in the warehouse meeting a condition as follows: 
a number of idle first buffer storage spaces in a buffer storage space set corresponding to the picking station is greater than a second preset value (Zhang Detailed ways Para. 28, the AGV may be idle, but closest to the storage shelf, and therefore the task information is sent to the idle AGV to move the container; (1) Task Scheduling, Paras. 1-6, different tasks in a warehouse system are assigned based on a priority and sent to AGV). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Mountz with the priority combined with the idle teachings of Zhang. The motivation for doing so would be to complete the tasks with the highest urgency, importance of tasks and location of AGVs (Zhang (1) Task Scheduling Para. 1).


Regarding claim 13, Mountz teaches the apparatus according to claim 12, wherein the method further comprises: 
during the shelf being stored into the first buffer storage space in the first buffer storage space set corresponding to the first picking station, generating an instruction to instruct the AGV to transport the shelf from the first buffer storage space in the first buffer storage space set corresponding to the first picking station to a second buffer storage (Mountz Para. [0037] the mobile drive unit may move the holder from one inventory station 50, to another inventory station, before being placed in inventory station, the holder waits in a queue 80), in response to determining that second task information comprising the identifier of the shelf and an identifier of the second picking station is received (Mountz Para. [0089-0090] the management module may calculate usefulness values, to determine the best fit and may change the path of know inventory holder by the mobile drive unit to the stations). 
Mountz fails to explicitly disclose a priority of the second task information is higher than a priority of the first task information.
Zhang teaches a priority of the second task information is higher than a priority of the first task information (Zhang (1) Task Scheduling, Paras. 1-6, different tasks in a warehouse system are assigned based on a priority and sent to AGV). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Mountz with the task prioritization of Zhang. The motivation for doing so would be to complete the tasks with the highest urgency and importance of tasks (Zhang (1) Task Scheduling Para. 1).


Regarding claim 14, modified Mountz teaches the apparatus according to claim 13, wherein the generating an instruction to instruct the AGV to transport the shelf from the first buffer storage space in the first buffer storage space set corresponding to the first (Mountz Para. [0037] the mobile drive unit may move the holder from one inventory station 50, to another inventory station, before being placed in inventory station, the holder waits in a queue 80), comprises: 
determining during the shelf being stored into the first buffer storage space in the first buffer storage space set corresponding to the first picking station, whether the second task information comprising the identifier of the shelf is received from the task server, wherein the second task information further comprises the identifier of the second picking station for processing the second task information (Mountz Para. [0089-0090] the management module may calculate usefulness values, to determine the best fit and may change the path of know inventory holder by the mobile drive unit to the stations); 
determining, in response to determining that the second task information is received (Mountz Para. [0089-0090] the management module may calculate usefulness values, to determine the best fit and may change the path of know inventory holder by the mobile drive unit to the stations); 
determining the position of the first buffer storage space in the first buffer storage space set corresponding to the first picking station as a starting position, and determining, based on the identifier of the second picking station, a position of the second buffer storage space in the second buffer storage space set corresponding to the second picking station as an end position (Mountz Para. [0037] the mobile drive unit may move the holder from one inventory station 50, to another inventory station, before being placed in inventory station, the holder waits in a queue 80); 
generating second transporting information based on the determined starting position and end position (Mountz Para. [0037] the mobile drive unit may move the holder from one inventory station 50, to another inventory station, before being placed in inventory station, the holder waits in a queue 80); 
and sending the second transporting information to the AGV (Mountz Para. [0037] the mobile drive unit may move the holder from one inventory station 50, to another inventory station, before being placed in inventory station, the holder waits in a queue 80).  
Mountz fails to explicitly disclose whether the priority of the second task information is higher than the priority of the first task information; in response to determining that the priority of the second task 9 157188.00113/127641178v.1information is higher than the priority of the first task information. 
Zhang teaches whether the priority of the second task information is higher than the priority of the first task information; in response to determining that the priority of the second task 9 157188.00113/127641178v.1information is higher than the priority of the first task information (Zhang (1) Task Scheduling, Paras. 1-6, different tasks in a warehouse system are assigned based on a priority and sent to AGV). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Mountz with the task prioritization of Zhang. The motivation for doing so would be to (Zhang (1) Task Scheduling Para. 1).

Regarding claim 15, modified Mountz teaches the apparatus according to claim 14, wherein the operations further comprise: determining the position of the first buffer storage space in the first buffer storage space set corresponding to the first picking station as the starting position, determining a position of a second buffer storage space in the first buffer storage space set corresponding to the first picking station as the end position, and generating third transporting information based on the determined starting position and the end position; and sending the third transporting information to the AGV (Mountz Para. [0037] the mobile drive unit may move the holder from one inventory station 50, to another inventory station, before being placed in inventory station, the holder waits in a queue 80; Para. [0034-0035] using an identifier associated with the selected component, the inventory holder contain identifier; Para. [0111] maintains a map of the location of the inventory holder within the storage area).  
Mountz fails to explicitly disclose in response to determining that the second task information is not received or the priority of the second task information is lower than the priority of the first task information. 
Zhang teaches in response to determining that the second task information is not received or the priority of the second task information is lower than the priority of the first task information (Zhang (1) Task Scheduling, Paras. 1-6, different tasks in a warehouse system are assigned based on a priority and sent to AGV). It would (Zhang (1) Task Scheduling Para. 1).


Regarding claim 16, modified Mountz teaches the apparatus according to claim 15, wherein the operations further comprise: in response to determining that information of completing task processing is received from a picking terminal (Mountz Para. [0082-0083] completion of task is recorded by management module), determining whether third task information comprising the identifier of the shelf is received from the task server during the shelf being stored into the second buffer storage space in the first buffer storage space set corresponding to the first picking station, wherein the information of completing the task is sent by the picking terminal after completing the processing of the first task information, and the third task information further comprises an identifier of a third picking station for processing the third task information (Mountz Para. [0037] the mobile drive unit may move the holder from one inventory station 50, to another inventory station, before being placed in inventory station, the holder waits in a queue 80; Para. [0034-0035] using an identifier associated with the selected component, the inventory holder contain identifier; Para. [0111] maintains a map of the location of the inventory holder within the storage area); in response to determining that the third task information is received, determining the position of the second buffer storage space in the first buffer storage space (Mountz Para. [0037] the mobile drive unit may move the holder from one inventory station 50, to another inventory station, before being placed in inventory station, the holder waits in a queue 80; Para. [0034-0035] using an identifier associated with the selected component, the inventory holder contain identifier; Para. [0111] maintains a map of the location of the inventory holder within the storage area).  

Regarding claim 17, modified Mountz teaches the apparatus according to claim 16, wherein the operations further comprise: in response to determining that the third task information is not received, determining the position of the second buffer storage space in the first buffer storage space set corresponding to the first picking station as a starting position, determining the position of the first buffer storage space in the first buffer storage space set corresponding to the first picking station as an end position, and generating fifth transporting information based on the determined starting position and end position; and sending the fifth transporting information to the AGV (Mountz Para. [0037] the mobile drive unit may move the holder from one inventory station 50, to another inventory station, before being placed in inventory station, the holder waits in a queue 80; Para. [0034-0035] using an identifier associated with the selected component, the inventory holder contain identifier; Para. [0111] maintains a map of the location of the inventory holder within the storage area).  

Regarding claim 18, modified Mountz teaches the apparatus according to claim 17, wherein the operations further comprise: determining, during the shelf being stored into the first buffer storage space in the first buffer storage space set corresponding to the first picking station, whether fourth task information comprising the identifier of the shelf is received; determining, in response to determining that the fourth task information is not received, the position of the first buffer storage space in the first buffer storage space set corresponding to the first picking station as the starting position, determining the position of the shelf storage space storing the shelf as an end position, and generating sixth transporting information based on the determined starting position and end position; and sending the sixth transporting information to the AGV (Mountz Para. [0037] the mobile drive unit may move the holder from one inventory station 50, to another inventory station, before being placed in inventory station, the holder waits in a queue 80; Para. [0034-0035] using an identifier associated with the selected component, the inventory holder contain identifier; Para. [0111] maintains a map of the location of the inventory holder within the storage area).  

Regarding claim 25, modified Mountz teaches the method according to claim 2, wherein after process on the second task information is completed at the second picking station, the method further comprises: generating a third transporting instruction to instruct the AGV to transport the shelf from the second buffer storage space in the second buffer (Mountz Para. [0037] the mobile drive unit may move the holder from one inventory station 50, to another inventory station, before being placed in inventory station, the holder waits in a queue 80; Para. [0034-0035] using an identifier associated with the selected component, the inventory holder contain identifier; Para. [0111] maintains a map of the location of the inventory holder within the storage area).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8-10, 12, 19 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive.
Regarding 103, claims 2-7, 11, 13-18 and 25, the new primary reference of Mountz, is able to teach that the moving units, may move any inventory item to any locations, which includes moving in and out of the warehouse, and between two different buffer stations (Mountz Para. [0034-0035]; Para. [0037]; Para. [0111]). In combination with Zhang, who teaches priority of tasks within the warehouse, would be able to teaches the limitation of the moving vehicle transporting the shelf from the storage space to a buffer space of a first picking . 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        

	
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629